Citation Nr: 9917308	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation for 
atherosclerotic heart disease, status post angioplasty and 
history of hypertension, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Al Chadick, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Rodrigo M. Galvez


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1960 to October 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
Jacksonville, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the September 1993 decision on appeal, the RO denied 
service connection for post-traumatic stress disorder.  At 
the March 1994 RO hearing, the appellant's attorney stated 
that they wanted to include a claim for service connection 
for schizophrenia and gave testimony on such claim.  In a 
September 1994 hearing officer's decision, the hearing 
officer referred the claim for service connection for 
schizophrenia to the rating board for consideration.  In a 
September 1994 rating decision, the RO denied service 
connection for schizophrenia.  At the September 1996 hearing 
before this Board Member, the appellant stated that he wished 
to amend the issue of service connection for post-traumatic 
stress disorder to service connection for a psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder.

The Board finds that the September 1993 rating decision was 
broad enough as to the claim for service connection for post-
traumatic stress disorder to allow the issue of service 
connection for a psychiatric disorder to include 
schizophrenia to be in appellate status and currently before 
the Board.  Thus, the issue before the Board is service 
connection for a psychiatric disorder, to include 
schizophrenia and post-traumatic stress disorder 

Additionally, in the September 1993 decision on appeal, the 
RO continued the 10 percent disability evaluation for 
essential hypertension.  In a March 1997 rating decision, the 
RO reclassified the appellant's disability as atherosclerotic 
heart disease, status post angioplasty with history of 
hypertension and granted a 30 percent disability evaluation.


REMAND

The Board remanded the case in March 1996, November 1996, and 
September 1997.  The Board regrets that another remand is 
necessary.  First, the criteria for disabilities of the 
cardiovascular system changed in January 1998.  In a February 
1998 supplemental statement of the case, the RO considered 
the appellant's service-connected atherosclerotic heart 
disease, status post angioplasty and history of hypertension 
under the new criteria; however, an examination that complies 
with the revised rating criteria was not conducted.  Thus, 
the appellant will need to undergo an examination.

Additionally, the appellant's representative has submitted 
additional evidence since the issuance of the supplemental 
statement of the case in February 1998, and the appellant nor 
his representative have submitted a waiver which would allow 
the Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1998); see also 
38 C.F.R. § 19.37(a) (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an examination that complies with the 
revised rating criteria for disabilities 
of the cardiovascular system.

2.  Once the VA examination has been 
conducted, the RO must review the claims 
folder, including the additional evidence 
submitted to it following the February 
1998 supplemental statement of the case.  
The RO should then prepare a 
determination that complies with the 
revised rating criteria for the 
cardiovascular system and addresses the 
new evidence.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased rating, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board 
regrets the delay this causes in the adjudication of the 
appellant's claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


